Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.       This Office Action responds to the Application filed on 8/11/2020. 
Claims 1-10 are pending.

Remarks
3.	This Non-Final office action replace the Non-Final office mailed 1/21/2022, as the indicated allowability of claims 6-10 in the Non-Final office action mailed 1/21/2022 is withdrawn in view of the newly discovered reference(s) to Solomon et al. (U.S. Pub. No. 2015/0202975 A1) and Williams et al. (U.S. Pub. No. 2014/0358749 A1). Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2021/0295610 A1) in view of Gopalakrishnan et al. (U.S. Pub. No. 2017/0372529 A1).

As per claim 1, Lee discloses:
A system for operating an electric-vehicle charging station, comprising: 
a camera configured to capture an image of a vehicle number of a parked vehicle (See Para [0034]-[0035], i.e. LPR device…recognize a vehicle number by taking and analyzing front and/or rear images…include camera, See Figure 1, i.e. LPR 157_1);
 a charging module configured to supply a charging power to the parked vehicle (See Figure 1, i.e. Charger 156_1 & Para [0034]-[0035], i.e. charger 156_1); 
a controller configured to receive the captured image from the camera, extract the vehicle number of the parked vehicle from the captured image, and permit the supply of the charging power by the charging module when the extracted vehicle number corresponds to an electric vehicle (See Para [0034]-[0036], i.e. LPR device…recognize a vehicle number by taking and analyzing front and/or rear images…include camera, See Figure 1, i.e. LPR 157_1, See Para [0037]-[0040], i.e. charger management unit 240…perform all processing…charging the vehicle 140 and the charger 156 –[prior art recognize matching electric vehicle , not issuing violation for the electric vehicle, allow charge of the vehicle and collecting fee is considered as permitting of charging as cited above]); and 
an interface module configured to notify a guide message on a screen or in an audio under a control of the controller (See Para [0039], i.e. notification to any sound system …or warning message, Para [0047]-[0048], i.e. notification to a user devices…sound), 
wherein, when the extracted vehicle number does not correspond to the electric vehicle, the controller notifies the parked vehicle that a penalty is imposed to the parked vehicle through the interface module (See Para [0039], i.e. notification to any sound system …or warning message, Para [0047]-[0048], i.e. notification to a user devices…sound), and 
the controller transmits the extracted vehicle number as a number of an illegally parked vehicle to a server (See Para [0039], i.e. transmit parking violation, See Para [0047]-[0048]).
Lee does not discloses: when a time during which the parked vehicle is not moved exceeds a set time after the notification, the controller transmits the extracted vehicle number as a number of an illegally parked vehicle to a server. 	However, Gopalakrishnan discloses: when a time during which the parked vehicle is not moved exceeds a set time after the notification, the controller transmits the extracted vehicle number as a number of an illegally parked vehicle to a server (See Para [0165]-[0167], i.e. notification for the first user...continued to occupied for more than the violation time threshold…identification …vehicle parameter…determine penalty).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of 

Gopalakrishnan into the teaching of Lee because it would allow parking garage to 

maintain a trade-off between higher generated parking revenue and the reduced 

likelihood of the vehicle owners accepting considerable penalties (See Para [0004]).


As per claim 2, Lee and Gopalakrishnan discloses all of the features of claim 1


As per claim 3, Lee and Gopalakrishnan discloses all of the features of claim 1
as discloses above wherein Lee also discloses wherein the controller receives one or more information of a charging time, a charged amount, and a charging cost through the interface module, and when the charging module corresponds to a rapid charging module, notifies the parked vehicle of a parking limit time through the interface module (See Para [0040], i.e. charging has been completed, See Para [0049], i.e. charging time, Para [0039], i.e. notification to any sound system …or warning message, Para [0047]-[0048], i.e. notification to a user devices…sound).

As per claim 4, Lee and Gopalakrishnan discloses all of the features of claim 3
as discloses above wherein Lee also discloses when it is determined that the parking limit time has elapsed after the supply of the charging power by the charging module, the controller transmits the extracted vehicle number as a vehicle number of the vehicle which has been parked over the parking limit time, to the server (See Para [0040], i.e. charging has been completed, See Para [0049], i.e. charging time, Para [0039], i.e. 

As per claim 5, Lee and Gopalakrishnan discloses all of the features of claim 1
as discloses above wherein Lee also discloses wherein the controller is configured to receive a charge reservation information through the interface module, and when it is determined that the charging of the parked vehicle is completed and the parked vehicle is moved, the controller transmits a call information to a driver terminal of a first-ranked vehicle which inputs the charge reservation information preferentially (See Para [0038]-[0039], i.e. charging reservation request…guide to available charger).

6.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2021/0295610 A1) in view of Gopalakrishnan et al. (U.S. Pub. No. 2017/0372529 A1) and further in view of Solomon et al. (U.S. Pub. No. 2015/0202975 A1).

As per claim 6, Lee and Gopalakrishnan discloses all of the features of claim 5 as discloses above.
Lee and Gopalakrishnan does not disclose: wherein the controller is configured to transmit the call information to a driver terminal of a second-ranked vehicle when there is no response signal from the driver terminal of the first-ranked vehicle for a first set time.

Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of invention was made to incorporate the teaching of 

Solomon into the teaching of Lee and Gopalakrishnan because it would provide 

notifications to users in a queue, thereby making efficient use of the charging stations 

and helping to solve the problems discussed by Solomon in [0005]-[0006].



As per claim 7, Lee and Gopalakrishnan discloses all of the features of claim 5 as discloses above.
Lee and Gopalakrishnan does not disclose: wherein, after receiving the response signal from the driver terminal of the first-ranked vehicle within the first set time, when it is determined that the first-ranked vehicle is not parked over a second set time, the controller is configured to transmit the call information to the driver terminal of the second-ranked vehicle.

How Solomon dislcose: wherein, after receiving the response signal from the driver terminal of the first-ranked vehicle within the first set time (See Figure 2, i.e. block 235, See Figure 3, i.e. block 310 and 315), when it is determined that the first-ranked vehicle is not parked over a second set time (See Figure 3, i.e. block 355), the controller   
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of invention was made to incorporate the teaching of 

Solomon into the teaching of Lee and Gopalakrishnan because prevent charging port 

be unnecessarily vacant in the event a driver failed to arrive and connect for an 

accepted charging reservation/appointment, thereby increasing the efficiency of the 

charging management system.




7.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2021/0295610 A1) in view of Gopalakrishnan et al. (U.S. Pub. No. 2017/0372529 A1) and further in view of Solomon et al. (U.S. Pub. No. 2015/0202975 A1) and further in view of Williams et al. (U.S. Pub. No. 2014/0358749 A1).

As per claim 8, Lee, Gopalakrishnan, and Solomon discloses all of the features of claim 6 as discloses above.
Lee, Gopalakrishnan, and Solomon does not disclose: wherein the controller is configured to permit the supply of the charging power by the charging module only when a called vehicle that receives the call information is parked.
	However Williams discloses: wherein the controller is configured to permit the supply of the charging power by the charging module only when a called vehicle that receives the call information is parked (See Figure 3, i.e. 320-340 & Para [0044]-[0047], 
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of invention was made to incorporate the teaching of 

Williams into the teaching of Lee, Gopalakrishnan, and Solomon because it would allow 

for charging station to verify customer billing information for accuracy (See Para [0004]).


As per claim 9, Lee, Gopalakrishnan, Solomon, and William discloses all of the features of claim 8 as discloses above wherein Gopalakrishnan also discloses wherein, when a vehicle other than the called vehicle is parked, the controller is configured to notify, through the interface module, the respective vehicle that a penalty is to be imposed to the respective vehicle, and when a time during which the movement of the respective vehicle is not detected exceeds a set time after the notification, the controller is configured to transmit the extracted vehicle number as a number of an illegally parked vehicle to the server (See Para [0165]-[0167], i.e. notification for the first user...continued to occupied for more than the violation time threshold…identification …vehicle parameter…determine penalty – Para [0062], i.e. notification…user-computing devices).

As per claim 10, Lee, Gopalakrishnan, and Solomon discloses all of the features of claim 7 as discloses above.

However Williams discloses: wherein the controller is configured to permit the supply of the charging power by the charging module only when a called vehicle that receives the call information is parked.(See Figure 3, i.e. 320-340 & Para [0044]-[0047], i.e. permitted to charge at the charging station…not permitted to charge at the charging station).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of invention was made to incorporate the teaching of 

Williams into the teaching of Lee, Gopalakrishnan, and Solomon because it would allow 

for charging station to verify customer billing information for accuracy (See Para [0004]).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/Primary Examiner, Art Unit 2851